— Appeals by defendant from (1) a judgment of the Supreme Court, Kings County (Tomei, J.), rendered December 17, 1981, convicting him under indictment No. 3495/80 of robbery in the first degree (two counts), robbery in the second degree (three counts), and grand larceny in the third degree, upon a jury verdict, and imposing sentence and (2) a judgment of the same court (Moskowitz, J.), rendered February 1, 1982, convicting him under indictment No. 1215/81 of attempted robbéry in the first degree, upon his plea of guilty, and imposing sentence.
Judgments affirmed.
On appeal, defendant contends that the court’s charge misstated and confused the law of alibi. However, defense counsel neither requested an alibi charge nor excepted to the instructions given and has therefore failed to preserve the issue for appellate review (see, People v Gonzalez, 97 AD2d 423). We have considered defendant’s remaining contentions and find them to be either not supported by the record, unpreserved, or without merit. Mollen, P. J., Titone, Lazer and Thompson, JJ., concur.